Citation Nr: 1610151	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-21 217	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial compensable rating for bilateral orchialgia, status post vasectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 2001; November 2001 to December 2002; May 2003 to March 2004; April 2004 to September 2004; and January 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for bilateral orchialgia, status post vasectomy, and assigned a non-compensable disability rating. 

The Veteran was previously represented by The American Legion. In November 2014, during the pendency of this appeal, the Veteran changed his representation by granting a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal. The Board recognizes the change in representation.

The Veteran testified at an April 2012 Travel Board hearing before an Acting Veterans Law Judge, the transcript of which has been associated with the record. In a June 2013 letter, the Veteran was informed that the Veterans Law Judge who conducted the April 2012 hearing was no longer employed by the Board. The Board indicated that by law the Veteran must be given the opportunity for another hearing. 38 C.F.R. §  20.717.  In the Veteran's June 2013 response, he indicated that he desired a new hearing before a Veterans Law Judge. The Veteran was afforded a Travel Board hearing in November 2015, at which time the Veteran's representative appeared on the Veteran's behalf.




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1987 to February 2001; November 2001 to December 2002; May 2003 to March 2004; April 2004 to September 2004; and January 2007 to June 2007.

2.  On November 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative indicated at the November 2015 hearing that the Veteran wished to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


